Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a FINAL office action on the merits. Claims 20-31, as filed are currently pending and have been considered below.

Claim Objections
Claims 21-25, 27 and 29-31 are objected to because of the following informalities:
Claims 21-25, 27 and 29-31 fail to include updated claim status identifiers. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-24, 27 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ybanez (US 6,193,293).
Regarding claim 20, Ybanez discloses an apparatus comprising:
a flexible sheath (20) comprising a first end and a second end opposite the first end (opposed longitudinal edges as shown in Fig. 1), and a first edge and a second edge opposite the first edge (first and second edges comprise opposed ends of 20);
an elongated segment of webbing (14, 16 including handles 40a, 40b) including a first portion that is sewn (@54 as shown) into the flexible sheath along the length of the flexible sheath from the first end to the second end, and a second portion extending from the second end to the first end (14 and 16 are shown extending across ends of 20 in Fig. 1);
a third portion (40a) of the elongated segment of webbing extending from the first end of the flexible sheath and contacting the first portion and second portion of the elongated segment of webbing;
a fourth portion (40b) of the elongated segment of webbing extending from the second end of the flexible sheath and contacting the first portion and second portion of the elongated segment of webbing; and,
a fastener (26) for detachably attaching said first and second edges of the flexible sheath together along the length of the sheath, the sheath when fastened along the length of the sheath forms an opening large enough for a load bearing rope to pass through the opening (the length of the webbing 20 is sufficient to encircle a load bearing rope, Fig. 1 shows wherein the length is sufficient to encircle a box).

Regarding claim 21, Ybanez further discloses wherein the flexible sheath comprises nylon (Column 3, lines 5-9).

Regarding claim 22, Ybanez further disclose wherein the fastener comprises buttons, snaps, zippers, hook and eye fasteners, or magnetic fasteners (Column 3, lines 51-52 describe hook and loop).

Regarding claim 23, Ybanez further disclose wherein the fastener comprises hook and eye fasteners (Column 3, lines 51-52 describe hook and loop).

Regarding claim 24, Ybanez further disclose wherein the first and second edges fold over to cover the side of the sheath facing the sewn in portion of the elongated segment of webbing (Fig. 1 as shown).

Regarding claim 27, Ybanez further disclose a sheath connector assembly, the sheath connector assembly comprising at least one sheath connecting strap (34) connecting the sheath to a ring (38).

Regarding claim 29, Ybanez further disclose wherein the flexible sheath having a generally rectangular configuration (Fig. 1 as shown).

Regarding claim 30, Ybanez further disclose wherein the second portion is sewn into the flexible sheath along the length of the flexible sheath from the first end to the second end (Fig. 1 as shown).

Regarding claim 31, Ybanez further disclose wherein the flexible sheath has a rectangular shape (Fig. 3 as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ybanez as applied to claim 24 above.
Regarding claim 25, Ybanez discloses the invention except for wherein the elongated segment of webbing is a tubular webbing. It would have been an obvious matter of design choice to use flat webbing, since Applicant has not disclosed that tubular webbing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with flat webbing.

Regarding claim 26, Ybanez further disclose wherein the webbing is joined at both ends to form a loop (Fig. 1 as shown) but fails to disclose wherein the elongated segment of webbing comprises a tubular webbing. It would have been an obvious matter of design choice to use flat webbing, since Applicant has not disclosed that tubular webbing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with flat webbing.
Response to Arguments
Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive. Applicant argues Ybanez “does not really have a sheath” and that it lacks the ability “to form an opening that is large enough for a load bear rope” The claims set the structure for what comprises a sheath and as shown above, the prior art appears to meet all the claimed limitations for what the sheath requires. As noted above, the structure of Ybanez is capable of allowing a load bearing rope to pass through. The openings as shown are of ample size to pass a rope.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677